51 F.3d 285
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David L. BROWN, Jr., Plaintiff-Appellant,v.Tony BARNHILL, Correctional Officer;  Dillard Clark,Correctional Center;  Dan Reynolds, Warden, Oklahoma StatePenitentiary;  Jimmy Green, Unit Supervisor;  Frank Morgan,Correctional Officer, Defendants-Appellees.
No. 94-7149.
United States Court of Appeals, Tenth Circuit.
April 6, 1995.

ORDER AND JUDGMENT1
Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2


1
Plaintiff David L. Brown, Jr., appearing pro se, appeals the magistrate's grant of summary judgment in favor of Defendants in his 42 U.S.C.1983 action.3  We exercise jurisdiction pursuant to 28 U.S.C. 1291 and affirm for substantially the same reasons as set forth in the magistrate's September 27, 1994 order.


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument


3
 On February 10, 1994, the parties consented to the district court's transfer of the case to the Honorable James H. Payne, United States Magistrate, for final disposition